          Case 2:19-cv-00071-wks Document 30 Filed 12/02/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI,                                   )
CHARLIE MELI, and                             )
JEREMIE MELI,                                 )
            Plaintiffs,                       )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT                   )
                                              )
BRANDON DEL POZO,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS CHIEF                    )
OF POLICE FOR THE CITY OF                     )
BURLINGTON, VERMONT                           )
                                              )
JASON BELLAVANCE,                             )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT                           )
                                              )
CORY CAMPBELL                                 )
INDIVIDUALLY AND IN HIS                       )
OFFICIAL CAPACITY AS A POLICE                 )
OFFICER FOR THE CITY OF                       )
BURLINGTON, VERMONT,                          )
                                              )
              Defendants.                     )


                                 DISCOVERY CERTIFICATE

       I, Pietro J. Lynn, Esq., attorney for the Defendants, certify that on this date, I served
Defendants’ First Document Production in Response to Plaintiffs’ First Set of Interrogatories
and Requests to Produce, on the counsel of record by electronic mail as follows:



                                     Evan Chadwick, Esq.
                                  Chadwick & Spensley, PLLC
                                          3232 Route 7
                                      Pittsford, VT 05763
                                   evan@chadwicklawvt.com
         Case 2:19-cv-00071-wks Document 30 Filed 12/02/19 Page 2 of 2




Dated at Burlington, Vermont, this 2nd day of December, 2019.

                                                  CITY OF BURLINGTON, POLICE CHIEF
                                                  BRANDON DEL POZO, POLICE
                                                  OFFICER JASON BELLAVANCE, AND
                                                  POLICE OFFICER CORY CAMPBELL

                                           By: /s/ Pietro J. Lynn
                                                  Pietro J. Lynn, Esq.
                                                  Lynn, Lynn, Blackman & Manitsky, P.C.
                                                  Counsel for Defendants
                                                  76 St. Paul St., Suite 400
                                                  Burlington, VT 05401
                                                  (802) 860-1500
                                                  plynn@lynnlawvt.com
